Exhibit 10.1

 

AGREEMENT

 

This Agreement (the “Agreement”) is entered into on this 5th day of December,
2005, between Arch Capital Group Ltd. (“ACGL”) and its past and present
affiliates and susidiaries, including but not limited to Arch Reinsurance Ltd
(collectively, the “Company”), and Dwight R. Evans (the “Executive”).

 

The Executive and the Company agree as follows:

 


1.                                       THE EMPLOYMENT RELATIONSHIP BETWEEN THE
EXECUTIVE AND THE COMPANY WILL TERMINATE ON DECEMBER 5, 2005 (THE “TERMINATION
DATE”).  EFFECTIVE ON THE TERMINATION DATE, THE EXECUTIVE HEREBY RESIGNS ALL
OFFICER AND EMPLOYEE POSITIONS WITH THE COMPANY AND ITS SUBSIDIARIES.


 


2.                                       FOLLOWING THE COMPLETION OF THE 7-DAY
REVOCATION PERIOD REFERRED TO IN PARAGRAPH 20 BELOW, THE EXECUTIVE WILL RECEIVE
A PAYMENT FROM THE COMPANY IN THE AMOUNT OF $4,914,000.


 


3.                                       MEDICAL, DENTAL, AND VISION BENEFITS
WILL REMAIN IN EFFECT FOR THE EXECUTIVE AND HIS COVERED DEPENDENTS UNTIL THE
FIRST ANNIVERSARY OF THE TERMINATION DATE.  THE INSURANCE COVERAGE SHALL BE
PROVIDED ON THE SAME BASIS AS PROVIDED TO ACTIVE EMPLOYEES OF THE COMPANY IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF EACH APPLICABLE PLAN AS IN EFFECT
FROM TIME TO TIME, INCLUDING ANY CONTRIBUTION REQUIRED TO BE MADE BY THE
EXECUTIVE TOWARD SUCH COVERAGE.  THEREAFTER, IN ACCORDANCE WITH APPLICABLE LAW,
THE EXECUTIVE WILL BE OFFERED COVERAGE THROUGH COBRA AT THE EXECUTIVE’S SOLE
EXPENSE.


 


4.                                       EXCEPT AS SET FORTH IN PARAGRAPH 3
ABOVE, THE EXECUTIVE WILL CEASE PARTICIPATION IN ALL EMPLOYEE BENEFIT PLANS AND
ARRANGEMENTS OF THE COMPANY AS OF THE TERMINATION DATE.  THE EXECUTIVE’S RIGHTS
WITH RESPECT TO HIS ACCRUED BENEFITS AS OF THE TERMINATION DATE UNDER THE
COMPANY’S EMPLOYEE RETIREMENT PLAN AND THE COMPANY’S EXECUTIVE SUPPLEMENTAL
NON-QUALIFIED SAVINGS AND RETIREMENT PLAN ARE AS SET FORTH IN THE APPLICABLE
PLAN DOCUMENTS.  OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
EXECUTIVE WILL HAVE NO CONTINUING RIGHTS UNDER ANY EMPLOYEE BENEFIT PLAN OR
ARRANGEMENT OF THE COMPANY FOLLOWING THE TERMINATION DATE.


 


5.                                       SCHEDULE I PROVIDES A LIST OF ALL
OPTIONS TO PURCHASE COMMON SHARES OF ACGL AND RESTRICTED COMMON SHARES OF ACGL
GRANTED TO THE EXECUTIVE, WHICH WILL REMAIN SUBJECT TO THE APPLICABLE AWARD
AGREEMENTS.  FOR REFERENCE, SCHEDULE I OUTLINES CERTAIN PRINCIPAL TERMS OF THE
AWARDS, INCLUDING VESTING TERMS AND, WITH RESPECT TO OPTIONS, THE EXERCISE PRICE
AND EXERCISE PERIOD.

 

--------------------------------------------------------------------------------


 


6.                                       AS OF THE TERMINATION DATE, THE COMPANY
WILL ASSUME ALL THE EXECUTIVE’S RESPONSIBILITIES IN CONNECTION WITH THE
APARTMENT LEASE IN BERMUDA, WHICH WAS ASSIGNED TO THE EXECUTIVE ON MARCH 30,
2005.  THE EXECUTIVE WILL VACATE THE PREMISES COVERED BY SUCH LEASE WITHIN TWO
MONTHS OF THE TERMINATION DATE.  THE COMPANY, IN ANY EVENT, WILL CONTINUE TO PAY
THE COSTS UNDER SUCH LEASE AND UTILITIES AND CLEANING SERVICES UNTIL THE
EXPIRATION OR CANCELLATION OF SAID LEASE BY THE LANDLORD AND THE COMPANY WILL
NOT SEEK REPAYMENT FOR SAME FROM THE EXECUTIVE.


 


7.                                       FOLLOWING THE COMPLETION OF THE 7-DAY
REVOCATION PERIOD REFERRED TO IN PARAGRAPH 20 BELOW, IN ADDITION TO THE PAYMENT
PROVIDED FOR IN PARAGRAPH 2 ABOVE: (A) THE EXECUTIVE WILL BE RECEIVE THE
FOLLOWING PAYMENTS:  (I) $17,628.21 AS PAYMENT OF UNUSED VACATION DAYS; AND
(II) $14,804.47 AS REIMBURSEMENT OF ALL OUTSTANDING EXPENSES INCURRED BY THE
EXECUTIVE THROUGH TERMINATION DATE; AND (B) IN ACCORDANCE WITH BERMUDA
IMMIGRATION REGULATIONS, THE EXECUTIVE’S WORK PERMIT WILL BE RETURNED TO BERMUDA
IMMIGRATION AUTHORITIES, TOGETHER WITH A LETTER IN THE FORM OF SCHEDULE II
HERETO.


 


8.                                       THE COMPANY SHALL REIMBURSE THE
EXECUTIVE FOR ALL REASONABLE EXPENSES INCURRED BY HIM FOR THE COST OF RELOCATING
ALL OF HIS HOUSEHOLD ITEMS TO THE UNITED STATES, AND THE COST OF TWO ROUND TRIP
AIRLINE TICKETS FOR THE EXECUTIVE AND HIS SPOUSE FOR TRAVEL BETWEEN BERMUDA AND
THE UNITED STATES TO OVERSEE SUCH RELOCATION, IN EACH CASE, SUBJECT TO THE
COMPANY’S REQUIREMENTS WITH RESPECT TO THE EXECUTIVE’S REPORTING AND
DOCUMENTATION OF SUCH EXPENSES.


 


9.                                       ON OR AFTER JUNE 1, 2006, THE COMPANY
SHALL REIMBURSE THE EXECUTIVE IN AN AGGREGATE AMOUNT NOT TO EXCEED $10,000 FOR
BOTH THE (A) REASONABLE PROFESSIONAL FEES AND RELATED EXPENSES INCURRED BY HIM
IN PREPARATION OF HIS ANNUAL TAX RETURN FOR CALENDAR YEAR 2005 AND
(B) REASONABLE PROFESSIONAL FEES AND EXPENSES (IF ANY) INCURRED BY HIM IN
CONNECTION WITH A TAX AUDIT TO THE EXTENT DIRECTLY RELATING TO THE EXECUTIVE’S
STATUS AS AN EMPLOYEE OF THE COMPANY AND ITS SUBSIDIARIES FOR THE PERIOD FROM
NOVEMBER 20, 2001 THROUGH THE TERMINATION DATE.


 


10.                                 AS CONTEMPLATED BY THE EMPLOYMENT AGREEMENT,
DATED AS OF OCTOBER 23, 2001 (AS AMENDED), BETWEEN THE COMPANY AND THE EXECUTIVE
(THE “EMPLOYMENT AGREEMENT”), AND IN CONSIDERATION OF THE ABOVE, THE SUFFICIENCY
OF WHICH THE EXECUTIVE HEREBY ACKNOWLEDGES, THE EXECUTIVE, ON BEHALF OF THE
EXECUTIVE AND THE EXECUTIVE’S HEIRS, EXECUTORS AND ASSIGNS HEREBY RELEASES AND
FOREVER DISCHARGES THE COMPANY AND ITS MEMBERS, SHAREHOLDERS, PARENTS,
AFFILIATES, SUBSIDIARIES, DIVISIONS, ANY AND ALL CURRENT AND FORMER DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, AND CONTRACTORS AND THEIR HEIRS AND ASSIGNS, AND
ANY AND ALL EMPLOYEE PENSION BENEFIT OR WELFARE BENEFIT PLANS OF THE COMPANY,
INCLUDING CURRENT AND FORMER TRUSTEES AND ADMINISTRATORS OF SUCH EMPLOYEE
PENSION BENEFIT AND WELFARE BENEFIT PLANS, FROM ALL CLAIMS, CHARGES, OR DEMANDS,
IN LAW OR IN EQUITY, WHETHER KNOWN OR UNKNOWN, WHICH MAY HAVE EXISTED OR WHICH
MAY NOW EXIST FROM THE BEGINNING OF TIME TO THE DATE OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS THE EXECUTIVE MAY HAVE ARISING FROM OR
RELATING TO THE EXECUTIVE’S EMPLOYMENT OR TERMINATION FROM EMPLOYMENT WITH THE
COMPANY, INCLUDING A RELEASE OF ANY RIGHTS OR CLAIMS THE EXECUTIVE MAY HAVE
UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, AND THE CIVIL
RIGHTS ACT OF 1991 (WHICH PROHIBIT DISCRIMINATION IN EMPLOYMENT BASED UPON RACE,
COLOR, SEX, RELIGION AND NATIONAL ORIGIN); THE AMERICANS WITH DISABILITIES ACT
OF 1990, AS AMENDED, AND THE REHABILITATION ACT OF 1973 (WHICH PROHIBIT
DISCRIMINATION BASED UPON DISABILITY); THE FAMILY AND MEDICAL LEAVE ACT OF 1993
(WHICH PROHIBITS DISCRIMINATION BASED ON REQUESTING OR TAKING A FAMILY OR
MEDICAL LEAVE); THE EQUAL PAY ACT, AS AMENDED, 29 U.S.C. §206(D)(1); THE FAIR
LABOR STANDARDS

 

2

--------------------------------------------------------------------------------


 


ACT OF 1938, AS AMENDED; SECTION 1981 OF THE CIVIL RIGHTS ACT OF 1866 (WHICH
PROHIBITS DISCRIMINATION BASED UPON RACE); SECTION 1985(3) OF THE CIVIL RIGHTS
ACT OF 1871 (WHICH PROHIBITS CONSPIRACIES TO DISCRIMINATE); THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED; ANY OTHER FEDERAL, STATE OR
LOCAL LAWS AGAINST DISCRIMINATION; OR ANY OTHER FEDERAL, STATE, OR LOCAL
STATUTE, OR COMMON LAW RELATING TO EMPLOYMENT, WAGES, HOURS, OR ANY OTHER TERMS
AND CONDITIONS OF EMPLOYMENT.  THIS INCLUDES A RELEASE BY THE EXECUTIVE OF ANY
CLAIMS FOR WRONGFUL DISCHARGE, BREACH OF CONTRACT, TORTS OR ANY OTHER CLAIMS IN
ANY WAY RELATED TO THE EXECUTIVE’S EMPLOYMENT WITH OR TERMINATION FROM THE
COMPANY.  THIS RELEASE ALSO INCLUDES A RELEASE OF ANY CLAIMS FOR AGE
DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED
(“ADEA”).  THE ADEA REQUIRES THAT THE EXECUTIVE BE ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE THE EXECUTIVE WAIVES ANY CLAIM UNDER ADEA.  IN ADDITION, THE
ADEA PROVIDES THE EXECUTIVE WITH AT LEAST 21 DAYS TO DECIDE WHETHER TO WAIVE
CLAIMS UNDER ADEA AND SEVEN DAYS AFTER THE EXECUTIVE SIGNS THE AGREEMENT TO
REVOKE THAT WAIVER.  THIS RELEASE DOES NOT RELEASE THE COMPANY FROM ANY
OBLIGATIONS DUE TO THE EXECUTIVE (I) UNDER THIS AGREEMENT, (II) UNDER THE
EXECUTIVE’S STOCK OPTION AND RESTRICTED SHARE AGREEMENTS, OR (III) FOR
INDEMNIFICATION IN ACCORDANCE WITH THE COMPANY’S BY-LAWS AND AS PROVIDED FOR IN
PARAGRAPH 15A OF THIS AGREEMENT.


 


11.                                 AS OF THE TERMINATION DATE, SECTION 9.01
(NON-COMPETITION) AND SECTION 9.02(B) (NON-SOLICITATION OF CUSTOMERS) SET FORTH
IN THE EMPLOYMENT AGREEMENT SHALL BE HEREBY TERMINATED.  THE EXECUTIVE
ACKNOWLEDGES, AND HEREBY CONFIRMS, THAT HIS AGREEMENTS SET FORTH IN SECTIONS
6.01 (NON-DISCLOSURE), 7.01 (INTELLECTUAL PROPERTY), 8.01 (DELIVERY OF MATERIALS
UPON TERMINATION) AND 9.02(A) (NON-SOLICITATION OF EMPLOYEES) SET FORTH IN THE
EMPLOYMENT AGREEMENT SHALL CONTINUE IN EFFECT IN ACCORDANCE WITH THEIR TERMS.


 


12.                                 THIS AGREEMENT IS NOT AN ADMISSION BY EITHER
THE EXECUTIVE OR THE COMPANY OF ANY WRONGDOING OR LIABILITY.


 


13.                                 THE EXECUTIVE UNDERSTANDS AND AGREES THAT
THE CONSIDERATION PROVIDED FOR IN PARAGRAPH 2 HEREIN IS MORE THAN THE EXECUTIVE
WOULD OTHERWISE BE ENTITLED TO UNDER THE COMPANY’S EXISTING PLANS AND POLICIES.


 


14.                                 THE EXECUTIVE WAIVES ANY RIGHT TO
REINSTATEMENT OR FUTURE EMPLOYMENT WITH THE COMPANY FOLLOWING THE EXECUTIVE’S
SEPARATION FROM THE COMPANY ON THE TERMINATION DATE.


 


15.                                 THE EXECUTIVE SHALL, AT THE REASONABLE
REQUEST OF THE COMPANY, REASONABLY ASSIST AND COOPERATE WITH THE COMPANY IN THE
DEFENSE AND/OR INVESTIGATION OF ANY THIRD PARTY CLAIM OR ANY INVESTIGATION OR
PROCEEDING, WHETHER ACTUAL OR THREATENED, INCLUDING, WITHOUT LIMITATION,
PARTICIPATING AS A WITNESS IN ANY LITIGATION, ARBITRATION, HEARING OR OTHER
PROCEEDING BETWEEN THE COMPANY AND A THIRD PARTY OR ANY GOVERNMENT BODY.  THE
COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY HIM IN CONNECTION WITH SUCH ASSISTANCE, INCLUDING, WITHOUT
LIMITATION, TRAVEL AND LODGING EXPENSES.


 

15A.                       To the extent the Company’s liability insurance does
not fully indemnify and provide a defense to the Executive for claims, demands,
liabilities, damages, losses and expenses arising out of Executive’s employment
with the Company and/or his service as a director

 

3

--------------------------------------------------------------------------------


 

of the Company, the Company hereby agrees that it shall indemnify, defend and
hold the Executive harmless to the fullest extent permitted by the law from and
against any and all claims, demands, liabilities, damages, losses and expenses
(including Executive’s reasonable attorneys’ fees and disbursements) arising out
of Executive’s employment with the Company and/or his service as a director,
except to the extent arising out of or based on fraud, theft, other violation of
law or willful misconduct of the Executive, if and as determined by a court of
competent jurisdiction.  The rights of indemnification provided herein shall not
be deemed exclusive of any other rights to which the Executive may be entitled
under the Company’s By-Laws or Certificate of Incorporation and shall inure to
the benefit of the Executive’s heirs, executors and administrators.  Subject to
the foregoing, reasonable costs and expenses incurred by the Executive
(including attorneys’ fees and disbursements referred to above) in connection
with an event for which indemnification is required hereunder shall be paid
within ninety (90) days following receipt by the Company of (i) a written
request for payment, (ii) appropriate documentation evidencing the incurrence,
including the amount and description of the costs and expenses for which payment
is sought, and (iii) an undertaking by or on behalf of the Executive to repay
the amounts advanced if it should ultimately be determined that the Executive is
not entitled to be indemnified against such expenses pursuant to this Agreement.

 


16.                                 THE EXECUTIVE AGREES NOT TO MAKE ANY ORAL OR
WRITTEN STATEMENTS OR OTHERWISE ENGAGE IN ANY ACT THAT IS INTENDED OR MAY
REASONABLY BE EXPECTED TO HARM THE REPUTATION, BUSINESS, PROSPECTS OR OPERATIONS
OF THE COMPANY, ITS OFFICERS, DIRECTORS, STOCKHOLDERS OR EMPLOYEES OR ANY
PERSONS RELATED TO THE FOREGOING.


 


17.                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF.


 


18.                                 THIS AGREEMENT REPRESENTS THE COMPLETE
AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY CONCERNING THE SUBJECT MATTER IN
THIS AGREEMENT, AND THEY SUPERSEDE ALL PRIOR AGREEMENTS OR UNDERSTANDINGS,
WRITTEN OR ORAL.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHERWISE THAN
BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES.


 


19.                                 EACH OF THE PARAGRAPHS CONTAINED IN THIS
AGREEMENT SHALL BE ENFORCEABLE INDEPENDENTLY OF EVERY OTHER PARAGRAPH IN THIS
AGREEMENT, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PARAGRAPH SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE ANY OTHER PARAGRAPH CONTAINED IN THIS
AGREEMENT.


 


20.                                 IT IS FURTHER UNDERSTOOD THAT, FOR A PERIOD
OF 7 DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT, THE EXECUTIVE MAY REVOKE
THIS AGREEMENT.  ANY SUCH REVOCATION MUST BE EFFECTED BY DELIVERY OF A WRITTEN
NOTIFICATION OF REVOCATION OF THE AGREEMENT TO THE CHIEF FINANCIAL OFFICER OF
ACGL PRIOR TO THE END OF SUCH 7 DAY REVOCATION PERIOD.  IN THE EVENT THAT THE
AGREEMENT IS REVOKED BY THE EXECUTIVE, THE COMPANY SHALL HAVE NO OBLIGATIONS
UNDER THE AGREEMENT, NO AMOUNTS WILL BE PAYABLE UNDER THE AGREEMENT, AND THIS
AGREEMENT SHALL BE DEEMED TO BE VOID AB INITIO AND OF NO FORCE OR EFFECT.


 


21.                                 THIS AGREEMENT HAS BEEN ENTERED INTO
VOLUNTARILY AND NOT AS A RESULT OF COERCION, DURESS, OR UNDUE INFLUENCE.  THE
EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS READ AND FULLY UNDERSTANDS THE
TERMS OF THIS AGREEMENT AND HAS BEEN ADVISED TO CONSULT WITH AN

 

4

--------------------------------------------------------------------------------


 


ATTORNEY BEFORE EXECUTING THIS AGREEMENT.  ADDITIONALLY, THE EXECUTIVE
ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN AFFORDED THE OPPORTUNITY OF AT LEAST 21
DAYS TO CONSIDER THIS AGREEMENT.


 


22.                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL AND LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF THE
EXECUTIVE DIES WHILE ANY AMOUNTS ARE STILL PAYABLE TO HIM HEREUNDER, ALL SUCH
AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT TO THE EXECUTIVE’S DEVISEE, LEGATEE, OR OTHER DESIGNEE
OR, IF THERE BE NO SUCH DESIGNEE, TO THE EXECUTIVE’S ESTATE.


 

The parties to this Agreement have executed this Agreement on the day and year
first written above.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

By:

/s/ Constantine Iordanou

 

 

 

Name:

Constantine Iordanou

 

 

Title:

President and Chief Executive
Officer

 

 

 

 

 

DWIGHT R. EVANS

 

 

 

/s/ Dwight R. Evans

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Schedule of the Share-Based Awards

 

1.                                      Restricted Common Shares

 

Grant Date

 

Shares

 

Vesting

 

 

 

 

 

10/23/01

 

50,000

 

Fully vested

 

 

 

 

 

2/20/03

 

4,770

 

3,578 vested; balance of 1,192 would vest on Termination Date

 

 

 

 

 

2/26/04

 

4,024

 

2,012 vested; balance of 2,012 would vest on Termination Date

 

 

 

 

 

9/22/04

 

6,000

 

4,000 vested; balance of 2,000 would vest on Termination Date

 

2.                                      Stock Options

 

Grant Date

 

Options

 

Vesting

 

Exercise Prices

 

Exercise Period

 

 

 

 

 

 

 

 

 

10/23/01

 

100,000

 

Fully vested

 

$

20.00

 

90 days after Termination Date

 

 

 

 

 

 

 

 

 

6/27/02

 

25,000

 

Fully vested

 

$

27.10

 

90 days after Termination Date

 

 

 

 

 

 

 

 

 

9/22/04

 

40,000

 

26,667 vested; balance of 13,333 would vest on Termination Date

 

$

39.00

 

Three years after Termination Date

 

--------------------------------------------------------------------------------

*                                         The above summary reflects the terms
of the applicable award agreements between ACGL and the Executive.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Form of Letter to Bermuda Immigration Authorities

 

The last date of Mr. Dwight Evan’s employment with Arch Capital Group Ltd. was
December 5, 2005.  Please be advised that Arch Capital Group Ltd. and its
affiliates have no objection to Mr. Evans seeking alternative employment in
Bermuda, effective immediately.

 

--------------------------------------------------------------------------------

 